Citation Nr: 1506549	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-20 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.  The Veteran died in June 1987.  The appellant seeks surviving spouse benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this matter is with the RO in Huntington, West Virginia.
 
In January 2014, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

The Board observes that a claim of entitlement to service connection for the cause of the Veteran's death was previously denied in a June 1987 rating decision which became final when the Appellant did not perfect an appeal to the Board.  In September 2010, the Appellant submitted a new request for service connection for the cause of the Veteran's death.  In the November 2011 rating decision, it appears the RO reconsidered the cause of death claim on the merits based on a liberalizing law enacted that created a new evidentiary standard by which a claim of entitlement to service connection for ischemic heart disease can be substantiated. Disease Associated With Exposure to Certain Herbicide Agents: Ischemic Heart Disease, 68 Fed. Reg. 59,540 (Oct. 16, 2003).



FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not established for any disability and no claims for entitlement to service connection were pending. 

2.  The Veteran was not shown to have malignant tumors in service or to a degree of 10 percent disabling within one year of separation.  There is no evidence that the Veteran's metastatic gastric adenocarcinoma was related to any incident of service, including any in-service herbicide exposure.

3.  There is no evidence that the Veteran was ever diagnosed with ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified in an August 2011 letter.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.   

Here, the Veteran's service treatment records have been obtained.  The RO contacted private physicians and facilities identified by the appellant.  However, all responses were to the effect that either the previous provider was retired or deceased, or the records had been destroyed as more than 10 years had passed.  The appellant also advised the RO that she was unable to obtain any private medical records for the Veteran from 1987 and earlier.  The claims file also does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA) for gastric carcinoma prior to his death.  Therefore, further attempts to obtain those records are not necessary as those records are not shown to remain in existence.  The Board does not have notice of any additional relevant evidence that is available, but has not been obtained. 

A VA medical opinion has not been obtained in this case.  38 U.S.C. § 5103A(a) (West 2002).  A VA medical examination is not required as a matter of course in virtually every case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination, rather, under § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit).  As discussed below, the National Academy of Sciences (NAS) has indicated that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and stomach cancer and gastrointestinal and digestive diseases.  Because of that medical finding and the fact that the record otherwise only contains the Appellant's general lay assertions that there is nexus between the Veteran's death and exposure to herbicides, the Board does not find it necessary to obtain a medical opinion. 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Appellant contends that the Veteran's death from gastric carcinoma was the result of active service, to include as due to in-service herbicide exposure.  The Appellant also asserts that the Veteran had ischemic heart disease, which caused his death and which was related to active military service, to include as due to in-service herbicide exposure.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2014).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312 (2014).

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death.  That requires a determination as to whether there were debilitating effects and a general impairment of health caused by the service-connected disability which rendered the veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312 (c)(3) (2014).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless the condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014). 

There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014) . 

At the time of his death, the Veteran was not service-connected for any disabilities. Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence of a disease or injury, or aggravation of a pre-existing disease or injury; and, (3) evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Thus, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disorder during active service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

A disability may be service-connected if the evidence of record shows that the Veteran currently has a disability that was chronic during active service or, if not chronic, that was seen during active service with continuity of symptomatology demonstrated subsequent to the service separation.  38 C.F.R. § 3.303(b) (2014) ; Savage v. Gober, 10 Vet. App. 488 (1997).  For the showing of a chronic disease during service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b) (2014). 

Disabilities diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disability was incurred during the active military service.  38 C.F.R. § 3.303(d) (2014) .

Additionally, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1)(West 2014); 38 C.F.R. § 3.307(a)(6)(2014).  The following diseases, in pertinent part, are associated with herbicide exposure for the purpose of the presumption:  chronic lymphocytic leukemia, chronic B-cell leukemia, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), certain soft-tissue sarcomas, and ischemic heart disease.  38 U.S.C.A. § 1116(a)(2)(West 2014); 38 C.F.R. § 3.309(e) (2014). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

Here, the death certificate shows the Veteran died in June 1987 from cardiopulmonary failure due to metastatic gastric adenocarcinoma.  He died in a private hospital and records of his final hospitalization have not been obtained as the hospital has destroyed those records.

With regard to presumptive service connection based on herbicide exposure, the Veteran's service separation form confirms that he had service in Vietnam, such that exposure to herbicides is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309 (2014).  However, the cause of the Veteran's death, gastric carcinoma, is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014) . Thus, the automatic presumption of service connection for certain specific diseases associated with exposure to herbicides is not for application for the cause of the Veteran's death.  In fact, VA has also specifically determined that stomach cancer and gastrointestinal and digestive diseases are not associated with exposure to herbicide agents for purposes of the presumption.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540-32,553 (June 8, 2010); 72 Fed. Reg. 32,395, 32,406 (June 12, 2007).  Taking account of the available evidence and National Academy of Science's analysis, the VA Secretary has found that the credible evidence against an association between herbicide exposure and this particular cancer outweighs the credible evidence for an association, such that the Secretary has determined that a positive association does not exist.  That determination was based on thorough and substantive medical research.

The Board now turns to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran's service medical records, including his military separation examination, do not contain any complaints of, findings of, or treatment for gastric carcinoma or related symptoms. 

The record does not contain evidence of the Veteran complaining of symptoms or seeking medical treatment for gastric carcinoma until May 1987, over 15 years after his service ended in August 1971.  That intervening lapse of so many years between separation from service and the first documented manifestation of the disability is probative evidence against the Appellant's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The medical evidence of record, as a whole, does not substantiate the Appellant's lay assertions that the Veteran's active service, including exposure to herbicides, caused his eventual death from gastric carcinoma.  There are no medical opinions in the claims file attributing the Veteran's gastric carcinoma to active service, to include presumed in-service herbicide exposure. 

Additionally, the evidence does not establish that the Veteran manifested malignant tumors within one year after separation from active service in August 1971.  The earliest indication that the Veteran sought treatment for symptoms is referenced in the Veteran's May 1987 claim for benefits in which he noted that he went for an upper gastrointestinal procedure in March 1987 that detected gastric cancer.  Thus, the Appellant's claim cannot be granted under the criteria for presumptive service  connection as a malignant tumor is not shown to have manifested within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In reaching this decision, the Board has considered the Appellant's arguments in support of her assertions that the Veteran's gastric carcinoma is related to active service, to include presumed in-service herbicide exposure.  The Appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation).  However, gastric carcinoma is a complex disease entity that requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.

Finally, the Board notes that the Appellant also asserts that the Veteran had ischemic heart disease, which was related to active service, to include presumed in-service herbicide exposure.  However, upon a review of the evidence of record, the Board finds that there is no evidence that the Veteran was ever diagnosed with ischemic heart disease during his lifetime.  Again, as previously mentioned, the Veteran was diagnosed with and died from cardiopulmonary failure due to gastric carcinoma, not ischemic heart disease.  There are no medical opinions of record diagnosing the Veteran with ischemic heart disease during his lifetime.  Thus, without even a diagnosis of ischemic heart disease during the Veteran's lifetime, the Board finds that the claim cannot be granted under that theory of entitlement.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of the presence of the disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In summary, the Veteran was not service-connected for any disabilities during his lifetime.  In addition, the Board finds that the probative evidence of record does not show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to his death.  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


